                           1

                           2                                                                    JS-6
                           3

                           4

                           5

                           6

                           7

                           8                           UNITED STATES DISTRICT COURT
                           9            CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
                        10         NEIL INMAN, an individual,                CASE NO. 2:19-cv-04532-MWF(ASx)
                        11                                                   [Assigned to Courtroom 5A – Honorable
                                                   Plaintiff,                Michael W. Fitzgerald; Honorable Alka
                        12                                                   Sagar - Magistrate Judge]
                                          vs.
                        13
                                   HAKKASAN HOLDINGS, LLC, a                 ORDER GRANTING JOINT
                        14         Nevada limited liability company;         STIPULATION FOR DISMISSAL OF
                                   HERRINGBONE, an unknown                   ENTIRE ACTION WITH
                        15         entity; IVORY ON SUNSET                   PREJUDICE
                                   RESTAURANT, an unknown
                        16         entity; and DOES 1 through 35,
                                   inclusive,                                Complaint Filed: August 10, 2018
                        17                                                   Removal:     May 24, 2019
                                                   Defendants.               Trial Date: Not Set
                        18

                        19

                        20                                              ORDER
                        21               The Court has reviewed the Joint Stipulation for Dismissal of Entire Action
                        22         with Prejudice (the “Stipulation”) filed by Plaintiff NEIL INMAN (“Plaintiff”) and
                        23         Defendant HAKKASAN HOLDINGS, LLC (“Defendant”) (collectively, the
                        24         “Parties”)
                        25

                        26

                        27

                        28
Kesluk, Silverstein & Jacob P.C.
  9255 Sunset Blvd., Ste. 411
   Los Angeles, CA 90069
      Tel: (310) 273-3180
     Fax: (310) 273-6137
                           1             IT IS HEREBY ORDERED that Plaintiff’s Complaint in the above-
                           2       referenced action is dismissed with prejudice pursuant to Federal Rule of Civil
                           3       Procedure 41(a)(1)(A)(ii). Pursuant to the Parties’ Stipulation, each party shall bear
                           4       their own respective attorney’s fees and costs incurred in this action.
                           5       IT IS SO ORDERED.
                           6

                           7       DATED: August 22, 2019
                           8                                              _______________________________
                           9
                                                                          HON. MICHAEL W. FITZGERALD
                                                                          UNITED STATES DISTRICT JUDGE
                        10

                        11

                        12

                        13

                        14

                        15

                        16

                        17

                        18

                        19

                        20

                        21

                        22

                        23

                        24

                        25

                        26

                        27

                        28
Kesluk, Silverstein & Jacob P.C.
  9255 Sunset Blvd., Ste. 411
   Los Angeles, CA 90069
      Tel: (310) 273-3180
     Fax: (310) 273-6137
